
	

114 HR 4955 IH: Pension and Budget Integrity Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4955
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mr. Renacci (for himself, Mr. Webster of Florida, Mr. Hanna, Mr. Pocan, Mr. Kilmer, and Mr. Carney) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of 1974 to exclude the receipts and
			 disbursements of the Pension Benefit Guaranty Corporation from the Federal
			 budget.
	
	
 1.Short titleThis Act may be cited as the Pension and Budget Integrity Act of 2016. 2.FindingsCongress finds the following:
 (1)The Pension Benefit Guaranty Corporation (in this section referred to as the PBGC)— (A)is an independent government agency that insures the benefits of most private-sector pension plans through an insurance model;
 (B)becomes the trustee for the assets of failed pension plans; (C)is responsible for the investment and disbursement of premiums and pension plan assets through the PBGC revolving funds and the PBGC trust fund; and
 (D)may only use premiums paid by private-sector pension plans to the PBGC to pay pension beneficiaries and related PBGC operating expenses.
 (2)The Employee Retirement Income Security Act of 1974 did not include the receipts and disbursements of the PBGC in the Federal budget.
 (3)Section 406 of the Multiemployer Pension Plan Amendments Act of 1980 (Public Law 96–364) included the receipts and disbursements of the PBGC in the Federal budget for the first time.
 (4)The revenues from PBGC premiums— (A)are deposited into the revolving funds of the PBGC and are credited to the operating budget of the PBGC;
 (B)cannot be used for any purpose other than PBGC expenses; and (C)are counted as revenue to the United States Treasury and used to offset unrelated Federal spending.
 (5)Sound budget policy dictates that— (A)crediting PBGC premium revenues to the revolving funds of the PBGC and as receipts to the United States Treasury constitutes double-counting;
 (B)double-counting revenue is inconsistent with sound budgetary policy and good governance; and (C)excluding the receipts and disbursements of the PBGC from the Federal budget will eliminate double-counting premium revenue.
				3.Exclusion of the receipts and disbursements of the Pension Benefit Guaranty Corporation from the
			 Federal budget
 (a)In generalParagraph (2) of Section 4002(g) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1302(g)) is amended by striking shall be included and inserting shall not be included.
 (b)Effective dateThe amendment made by subsection (a) shall apply to fiscal years beginning after September 30, 2016.
			
